Citation Nr: 1203527	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 2006, for the grant of service connection for a seizure disorder.

2.  Entitlement to service connection for disequilibrium, claimed as dizziness/vertigo, claimed as secondary to medication for seizure disorder.

3.  Entitlement to service connection for dementia, claimed as secondary to posttraumatic stress disorder (PTSD) or traumatic brain injury (TBI).  

4.  Entitlement to an evaluation in excess of 10 percent for seizure disorder.   

5.  Entitlement to an evaluation in excess of 50 percent for PTSD with acquired cognitive impairment and chronic TBI residuals.   

6.  Entitlement to an evaluation in excess of 10 percent for subjective complaints, residuals of TBI.   


REPRESENTATION

Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant had active service from April 1951 to April 1954.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2009, the Board issued a decision that denied entitlement to effective date prior to February 6, 2006, for an award of service connection for a seizure disorder.  The appellant appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in June 2011 vacating the Board's September 2009 decision and remanding the case back to the Board for further adjudication.  The appeal is presently before the Board for action consistent with the instructions contained in the memorandum decision.  

Also on appeal are October 2010 and August 2011 RO rating decisions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (1) service connection for disequilibrium; (2) service connection for dementia; (3) an evaluation in excess of 10 percent for seizure disorder; (4) an evaluation in excess of 50 percent for PTSD with acquired cognitive impairment and chronic TBI residuals; and (5) an evaluation in excess of 10 percent for subjective complaints, residuals of TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for a seizure disorder in a January 2006 decision.

2.  New and material evidence was not received after the RO's last adjudication of the claim, but prior to the January 2006 Board decision.  

3.  An official service department record was added to the record in August 2006, following the January 2006 Board decision; this record did not exist at the time of that decision.

4.  On February 6, 2006, the RO received a statement from the appellant indicating that he was submitting additional evidence regarding the issue of service connection for a seizure disorder; this resulted in a grant of service connection in a December 2006 rating action; the effective date assigned was September 12, 2006, the date of receipt of such evidence.

5.  A subsequent January 2008 rating decision amended the effective date for the grant of service connection for a seizure disorder to February 6, 2006.

6.  Evidence of a nexus to service, an element needed to substantiate the appellant's previously denied claim, was not submitted prior to February 6, 2006, and thus, entitlement did not arise prior to that date.  

7.  The appellant has not pled with specificity a motion for CUE in the January 2006 Board decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 2006, for an award of service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.151, 3.155, 3.156, 3.157, 3.400 (b) (2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History 

As noted above, the appellant's claim of entitlement to an earlier effective date for the award of service connection for a seizure disorder was previously denied by the Board in September 2009.  The September 2009 Board decision was appealed to the Court in November 2009.  

Later in November 2009, while the matter was pending before the Court, the appellant filed a Motion for Reconsideration of the September 2009 Board decision, which the Board denied in February 2010.  

In the November 2009 Motion for Reconsideration, the appellant also filed a motion for revision of a 2004 Board decision based on clear and unmistakable error (CUE motion).  In an April 2010 correspondence, he clarified that his CUE motion related to the Board's September 2009 Board decision.  He also indicated his preference that the Board not adjudicate the CUE motion until the resolution of his appeal to the Court.  

In January 2011, after the matter was vacated and remanded by the Court, the appellant re-filed his CUE motion.  The Board issued a decision in September 2011 dismissing the motion.  

Then, in November 2011, the appellant filed a Motion for Reconsideration of the Board's September 2011 decision dismissing his CUE motion.  The Board declined reconsideration in November 2011.  

Most recently, the appellant filed new correspondence in November 2011.  He identified this as a "Motion for revision of decision."  In the motion, he requested that the case be remanded to the Agency of Original Jurisdiction (AOJ) for review of the evidence submitted in support of his appeal.  

Although recognizing his November 2011 correspondence, the Board notes that he did not allege CUE in that statement.  Nor did he request reconsideration of the Board's November 2011 denial of his prior motion for reconsideration.  Moreover, VA law and regulations do not provide for a "Motion for revision of decision."  Thus, his June 2011 is not a motion for reconsideration or a motion for revision based on CUE.  See 38 C.F.R. §§ 20.1000, 20.1400, 20.1403.

The Board also acknowledges that the appellant's November 2011 correspondence requests that the matter be remanded to the AOJ for further adjudication.  Generally, a case should be remanded to the AOJ if further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision.  38 C.F.R. § 19.9.  However, a remand to the AOJ is not necessary for review of additional evidence received by the Board, if, pursuant to 38 C.F.R. § 20.1304(c), the appellant has waived the right to initial consideration by the AOJ, or if the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal.  Pursuant to 38 C.F.R. § 20.1304(c), such remand is necessary if "any pertinent evidence" is accepted by the Board without a waiver from an appellant.  

Here, the appellant's November 2011 correspondence is not accompanied by any additional evidence.  Although additional evidence was added to the claims file since the matter was last adjudicated by the AOJ in a February 2009 supplemental statement of the case (SSOC) and by the Board in September 2009, the additional evidence consists of ongoing VA treatment records, medical treatise articles, and lay testimonial statements.  The appellant did not waive initial AOJ jurisdiction of this evidence.  Nonetheless, the evidence is not pertinent to the claim for an earlier effective date, as discussed in more detail below.  Thus, the Board finds no basis upon which to remand the appeal.  

For these reasons, the Board finds that the matter is now subject to further appellate consideration consistent with the Court's June 2011 memorandum decision.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The instant claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his written testimonial statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


III.  Analysis

The effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose if the claim is received more than one year after a veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If based on receipt of new and material evidence, other than service department records, received after the final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Pursuant to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

In the present case, the appellant contends that an effective date earlier than February 6, 2006, is warranted for the grant of service connection for a seizure disorder.

By way of history, the appellant's original claim of service connection for a seizure disorder was denied in an October 1999 RO rating decision.  The RO based its decision on a determination that the evidence did not establish a relationship between a seizure disorder and any disease or injury of his active duty service.  

The RO then issued a second rating decision in December 1999, after receiving additional service treatment records (STRs).  The RO again denied the claim, explaining that the additional STRs did not show treatment or complaints for a seizure disorder or treatment for exposure to a blast.  

The RO issued a third rating decision in October 2001, after sending the appellant a VCAA notice letter.  The October 2001 rating decision once more denied the claim.  The RO explained that the evidence did not establish that the Veteran suffered an injury (head trauma) during service or that any injury was medically verified to have caused the seizure disorder.  The Veteran timely appealed these determinations.

The evidence of record at the time of the October 2001 RO rating decision consisted of the Veteran's own testimonial statements, such as in March 1999 and May 1999, in which he described the circumstances of his claimed in-service head injury.  He wrote that he suffered a head injury during the Korean War when he was part of a gun crew that was attempting to "pick up brass" near a gun; the gun fired after his crew had removed their ear protectors and without their being notified; the blast resulted in a concussion, causing extreme pain; he sought treatment, but was told nothing could be done; and beginning with the incident, he felt a "physical change."  

The RO rating decisions also cited private and VA medical records showing treatment for seizures, with complaints beginning in 1986.  

Later during the pendency of the appeal, a printout from the U.S. Navy internet website was added to the record.  That document described the history of the USS Bon Homme Richard, which was noted to include combat operations during the Korean Conflict in 1951 and 1952.  Then, in January 2005, a copy of a yearbook from the USS Bon Homme Richard was added to the claims file.  That yearbook affirmatively showed that the appellant was in five battles and suffered an internal head injury from concussion.  

The matter ultimately came before the Board in January 2006.  At that time, a decision was issued denying service connection for a seizure disorder.  The Veteran did not appeal the January 2006 Board decision to the Court.  

Subsequently, the RO issued a rating decision in December 2006 granting service connection for a seizure disorder, effective September 12, 2006.  The appellant then filed a timely appeal (notice of disagreement (NOD) and VA Form 9 (substantive appeal)) disagreeing with the effective date assigned.  During the pendency of the present appeal, in January 2008, the RO amended the effective date for the grant of service connection for a seizure disorder to February 6, 2006.  

The Board then issued a decision in September 2009 denying an effective date earlier than February 6, 2006, for an award of service connection for a seizure disorder.  It was found that (1) in an earlier, final decision, in January 2006, the Board denied service connection for a seizure disorder; (2) the appellant had not pled with specificity a motion for CUE in the January 2006 Board decision; (3) on February 6, 2006, the RO received a statement from the appellant indicating that he was submitting additional evidence regarding the issue of service connection for a seizure disorder, which resulted in a grant of service connection in a December 2006 rating action; the effective date assigned was September 12, 2006, the date of receipt of such evidence; (4) a subsequent January 2008 rating decision amended the effective date for the grant of service connection for a seizure disorder to February 6, 2006; and (5) evidence of a nexus to service, an element needed to substantiate the appellant's previously denied claim, was not submitted prior to February 6, 2006, and thus, entitlement did not arise until that date.  

As previously indicated, the Veteran appealed the Board's September 2009 decision to the Court.  

In the memorandum decision, the Court found that the Board should consider the issue of whether "new and material evidence" had been submitted prior to the January 2006 Board decision, particularly a December 2005 submission sent by the appellant, and the impact of this evidence on the effective date.  

After careful consideration, the Board now finds that "new and material evidence" was not submitted prior to the January 2006 Board decision.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The meaning of "new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (2005); Young, 22 Vet. App. at 468.  "When VA fails to consider new and material evidence submitted within the [appeal] period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  Id. at 466.

Here, the central issue in dispute concerns correspondence the appellant submitted to VA in December 2005, prior to the January 2006 Board decision.  The Board notes, for sake of clarity, that the appellant, in fact, filed two submissions with VA in December 2005.  He sent one, a letter dated December 8, 2005, to the RO and the other directly to the Board.  The copy sent to the RO is noted as "Dup[licates]" and does not appear to have been forwarded to the Board.  He also submitted a VA Form 9 (substantive appeal), dated December 8, 2005, to the RO.  

The December 8, 2005 letter is labeled "RE Supplemental Statement of the Case dated 11/18/05 // Re: Seizure disorder."  Attached to the December 2005 correspondence, he included a copy of his DD Form 214 and a certificate showing his honorable discharge.  In the body of the correspondence, the appellant wrote that he had "contacted a 'buddy' who served with [him] who may write a buddy statement" describing the claimed head injury during service.  He also requested that the RO obtain the ship's records from the USS Bon Homme Richard.  

Thus, the December 8, 2005 letter contains two different types of evidence:  (1) the attached evidence, and (2) the appellant's own written assertions.  

The Board finds that the evidence attached to the December 8, 2005, correspondence does not constitute "new and material" evidence under 38 C.F.R. § 3.156(b).  To the contrary, the claims file shows that this evidence was previously associated with the record well before December 2005.  The certificate of discharge was originally associated with the claims file in October 1956.  The DD Form 214 was also previously of record, including upon the appellant's own submission in December 2002.  "New evidence means existing evidence not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156.  Thus, because the evidence received in December 2005 had already been associated with the claims file, it does not constitute "new and material" evidence when resubmitted in December 2005. 

The appellant's own assertions in the December 8, 2005, letter also fail to  constitute "new and material evidence" under 38 C.F.R. § 3.156(b).  First, he simply wrote that a "buddy . . . may" write a statement to support his claim.  This statement is not new evidence, because he did not submit any such "buddy" statement.  Rather, he was simply declaring that he may potentially submit new evidence in the future.  Under 38 C.F.R. § 3.156(a), "new" evidence must be "existing."  

In the December 8, 2005 letter, the appellant also requested that the RO obtain records from the ship on which he served.  He did not make clear if he was requesting the RO to obtain additional STRs or, for instance, deck logs.  Previously, however, in a July 2003 statement, he wrote that it was his belief that all of his STRs had not been found.  Thus, his December 2005 letter is more consistent with a request that the RO attempt to obtain additional STRs that he felt were outstanding.  The claims file shows, however, that the appellant's entire STRs were of record at that time.  

For the above reasons, the December 8, 2005, letter does not constitute "new and material evidence" under 38 C.F.R. § 3.156(b).  

Likewise, the December 8, 2005, VA Form 9 is not "new and material evidence" under 38 C.F.R. § 3.156(b).  In that document, the appellant wrote that he had requested the Navy to correct his discharge by adding the Combat Action Ribbon (CAR) to his list of awards.  He had been told that such decoration had been awarded to all the ship's company retroactively after he left the ship.  

It appears that the December 8, 2005, VA Form 9 was of record and before the Board at the time the January 2006 decision was rendered.  Importantly, the claims file contains an administrative document from the RO showing that the case was at the Board when the VA Form 9 was received (a handwritten note indicates that "[t]he file is on the way to" the Board (and that there was no evidence attached to the VA Form 9)).  This administrative document also contains a December 28, 2005, Board date-stamp.  Thus, it appears that the RO forwarded the VA Form 9 and the administrative document to the Board.  In any event, the VA Form 9 does not satisfy the requirements for "new and material" evidence under 38 C.F.R. § 3.156(b), as explained below.

Initially, the Board finds that the VA Form 9 is "new" evidence because the appellant had not previously asserted that he was eligible for the CAR.  However, his assertions are not "material,"  because they do not relate to an unestablished fact necessary to substantiate the claim.  His eligibility for the CAR relates to whether he participated in combat with the enemy during service and, correspondingly, suffered an injury during that combat service.  See, e.g., 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  However, the evidence previously of record, as noted by the Board in January 2006, affirmatively established that the appellant had participated in five battles and suffered an internal head injury from concussion.  Thus, the appellant's potential eligibility for the CAR, as he wrote in the December 8, 2005 VA Form 9, is immaterial and is cumulative and redundant of the evidence already of record.  

In summary, the appellant's two correspondence from December 2005 do not qualify as "new and material evidence" under 38 C.F.R. § 3.156(b).  For this reason, the January 2006 Board decision is final.  The appellant contended in January 2011 that an earlier effective date is assignable because he was first diagnosed with a seizure disorder in 1988, and because a February 1999 VAMC record, which documented a seizure disorder, was an implied claim.  However, the effect of the finality of the January 2006 Board decision precludes an award of an effective date prior to that denial.  Correspondingly, any earlier RO decision that denied service connection for a seizure disorder and which predates the January 2006 Board decision is not subject to attack on any basis, because it has been "subsumed" by the January 2006 Board decision (when the Board affirms a determination of the agency of original jurisdiction, such determination is subsumed by the Board's decision).  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104).  

The Board notes that the final January 2006 Board decision may only be revised if that decision is found to be based on clear and unmistakable error (hereinafter referred to as CUE).  38 C.F.R. § 3.105; see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 (1997).  

Review of a Board decision for CUE is governed by VA regulations set forth at 38 C.F.R. §§ 20.1400-1407.  Pursuant to 38 C.F.R. § 20.1404, a motion for revision of a Board decision based on CUE must be in writing and signed by the moving party or his representative.  A CUE motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  38 C.F.R. § 20.1404(b).  

In the instant case, the Board has not received a written motion alleging CUE in the January 2006 Board decision.  To the contrary, the appellant in November 2009, April 2010, and January 2011, alleged CUE as to the September 2009 Board decision, which was vacated and remanded by the Court.  The Veteran used the phrase "CUE" in other correspondence, such as in January 2011.  However, this correspondence does plead CUE with the requisite specificity, even when considering that he is proceeding pro se.  See, e.g.,  Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Board has also considered whether an effective date earlier than February 6, 2006, may be warranted on any other basis, but finds that such is not assignable.  
First, as indicated, the appellant filed a VA Form 9 at the RO in December 2005.  To reiterate, he wrote that he had asked the Navy to correct his discharge by adding the Combat Action Ribbon (CAR) to his list of awards, which he had been told had been awarded to all the ship's company retroactively after he left the ship.  Then in May 2006, which was after the January 2006 Board decision, the appellant submitted internet printouts, one of which is labeled "Awards of USS Bon Homme Richard // CV/CVA-31," which the appellant wrote included the CAR.  

Also, in August 2006, the appellant submitted a record from the Navy Personnel Command showing that the service department had reviewed his record and determined that he was entitled to numerous awards, including the CAR.  

Prior to October 6, 2006, the provisions of 38 C.F.R. § 3.156(c) provided that where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision has become final, the former decision would be reconsidered by the adjudicating agency of original jurisdiction.  This comprehended official service department records which presumably had been misplaced, but had been located and forwarded to VA.  Also included were corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department had to be supported adequately by medical evidence.  Where such records clearly supported the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation was to be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2006).  

Beginning October 6, 2006, the provisions of 38 C.F.R. § 3.156(c) were amended.  As amended, the regulation states that, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c)(1), 20.1000(b).  An award made based all or in part on the records identified in this part is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  See  38 C.F.R. § 3.156(c)(3).  

The October 2006 amendment should be considered a clarifying statement "govern[ing] the interpretation of the pre-amended § 3.156(c) wherever relevant," rather than a substantive change.  See Mayhue v. Shinseki, 24 Vet. App. 273, 278-79 (2011).  

An earlier effective date may be awarded under 38 C.F.R. § 3.156(c) if a claimed in-service event was later verified by information that VA always had in its possession where there was no inaction on the claimant's part.  Mayhue, 24 Vet. App. 279.  Furthermore, the provisions of 3.156(c) may apply if a claimed in-service event could have been verified from information previously of record, even if not official service department records and even if the event was ultimately verified by later, corrected records, where the corrected records were amended based on the records already in existence.  Shipley v. Shinseki, 24 Vet. App. 458 (2011).  

Also pertinent, under 38 U.S.C.A. § 5110(i), whenever any disallowed claim is reopened and thereafter allowed on the basis of new and material evidence resulting from the correction of the military records of the proper service department (under section 1552 of title 10), or the change, correction, or modification of a discharge or dismissal (under section 1553 of title 10), or from other corrective action by competent authority, the effective date of commencement of the benefits so awarded shall be the date on which an application was filed for correction of the military record or for the change, modification, or correction of a discharge or dismissal, as the case may be, or the date such disallowed claim was filed, whichever date is the later, but in no event shall such award of benefits be retroactive for more than one year from the date of reopening of such disallowed claim.  See also 38 C.F.R. § 3.400(g).  

In the present case, the Board finds that an earlier effective date is not warranted under 38 C.F.R. § 3.156(c) or 38 U.S.C.A. § 5110(i), on the basis of the December 2005 VA Form 9, May 2006 internet printout, or the August 2006 service department record.   

First, the appellant's December 2005 VA Form 9 does not constitute an "official service department record."  See 38 C.F.R. § 3.156(c)(1).  The DD Form 214 of record prior to the January 2006 Board decision did not list the appellant's awards as including a CAR.  Although the RO undertook no action to confirm whether the appellant was entitled to the CAR in response to his December 2005 VA Form 9, the governing provisions of 10 U.S.C.A. § 1552, as cited in 38 U.S.C.A. § 5110, show that such correction could not have been made except upon the appellant's own request.  Thus, the December 2005 VA Form 9 simply put VA on notice that it was the Veteran's belief that he may be entitled to the CAR.  In other words, this is not a situation where VA always had sufficient information to confirm the appellant's award of the CAR, but failed to act.  See Mayhue, 24 Vet. App. at 280.  To the contrary, the CAR was not authorized until June 2006, after the Veteran's application to the service department.  

Likewise, the May 2006 internet printout includes a photocopy of several awards purportedly awarded to sailors who served aboard the USS Bon Homme Richard.  Even disregarding questions concerning the authenticy of the document, it was not issued by the service department and is not otherwise the type of record contemplated by 38 C.F.R. § 3.156(c).  

Finally, the Board recognizes that the June 2006 Navy correspondence constitutes an official service department record correcting the omission of the CAR from the Veteran's original DD Form 214.  However, it was not "existing" at the time of the Board's January 2006 decision, as required by 38 C.F.R. § 3.156(c).  Additionally, the June 2006 official service department record did not provide the basis for the RO's award of service connection, as require for an earlier effective date under 38 U.S.C.A. § 5110.  Rather, as previously noted, the Board's January 2006 decision conceded the claimed in-service head injury, and the RO based its subsequent award of service connection on the Board's determination and new VA and private medical evidence establishing a link between the in-service head injury and a current seizure disorder.  The RO did not cite or otherwise rely on the June 2006 service department record in its December 2006 rating decision awarding service connection.  

Thus, the June 2006 Navy record does not constitute a relevant official service department record that was existing in January 2006, and correspondingly, the disallowed claim was not reopened and thereafter allowed on the basis of this evidence.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.156(c).  

For these reasons, an earlier effective date is not warranted under 38 C.F.R. § 3.156(c) or 38 U.S.C.A. § 5110(i), on the basis of the December 2005 VA Form 9, May 2006 internet printout, or the June 2006 service department record.   

Otherwise, in the instant case, the facts are not in dispute in showing that the appellant did not submit a claim of entitlement to service connection for a seizure disorder within one year from his discharge from active service.  Therefore, assignment of an effective date back to the day following discharge is not possible on such grounds.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In January 2011, the appellant requested that the "Nehmer law" be applied to his case.  The Board notes that the appellant appears to be referring to the decision in Nehmer v. United States Veterans Administration, which involves a Final Stipulation and Order containing provisions governing effective dates of entitlement applicable to certain groups of claimants.  712 F. Supp. 1404   (N.D. Cal. 1989).  The Nehmer stipulation provided that, after the Secretary of Veterans Affairs issued regulations under Public Law 102-4 establishing a presumption of service connection for a disease associated with herbicide exposure, VA must review herbicide-exposure claims based on disability or death resulting from that disease which were: (1) denied under regulations voided by the Court in Nehmer and never finally decided under a valid regulation, or (2) filed after the date of the Court's decision and before issuance of the new regulations. 

The present claim does not fall within the provisions of Nehmer as the appellant does not contend, and the evidence does not indicate, that he was exposed to Agent Orange, or any other qualified herbicide, during his active duty service.  Moreover, the presumptive provisions of 38 C.F.R. § 3.309, concerning disease presumed to be due to herbicide exposure, do not list a seizure disorder.  Thus, Nehmer is not for application in the present appeal.  

The next question concerns whether the appellant submitted an informal claim of entitlement to service connection for a seizure disorder at any time after the January 2006 Board decision but prior to February 6, 2006 petition to reopen.  In this regard, the Board reiterates that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

In this case, the first communication received from the appellant after the January 2006 Board decision was the statement (and additional evidence) received on February 6, 2006.  This date is the currently assigned effective date.  Prior to February 6, 2006, the RO did not receive any communication from the appellant.  

The record contains medical reports referable to seizures prior to February 6, 2006.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits only if a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Moreover, the term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the appellant's] general condition, as [the physician] had observed it over" time.  Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).

Here, service connection for other disabilities had been awarded prior to February 6, 2006.  However, service connection had not been established for a seizure disorder prior to that time.  Moreover, even if any such medical reports could be considered an informal claim between the final, January 2006 Board decision and the February 6, 2006, claim, the record, including the additional medical treatment records, did not contain evidence establishing a nexus to service earlier than that date.  Again, it is the later date between date of claim and date entitlement arose that establishes the effective date.  38 C.F.R. § 3.400.  Thus, the existence of medical reports would not provide the basis of assigning an earlier effective date.  

Substantial evidence has since been added to the claims file, including VA treatment records, VA examination reports, lay evidence, and medical treatise articles.  This evidence is not pertinent in this appeal, however, as it either does not relate to the appellant's seizure disorder or simply relates to the severity of his ongoing symptomatology, which does not provide the basis of assigning an earlier effective date for the grant of service connection.  

In summary, the presently assigned effective date of February 6, 2006, is the proper effective date, and there is no basis for an award of service connection for a seizure disorder prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to February 6, 2006, for an award of service connection for a seizure disorder is denied.


REMAND

Upon review, the Board finds that further development is necessary on the claims of entitlement to (1) service connection for disequilibrium; (2) service connection for dementia; (3) an evaluation in excess of 10 percent for seizure disorder; (4) an evaluation in excess of 50 percent for PTSD with acquired cognitive impairment and chronic TBI residuals; and (5) an evaluation in excess of 10 percent for subjective complaints, residuals of TBI.  

The RO denied the claims of entitlement to service connection for disequilibrium; an evaluation in excess of 10 percent for seizure disorder; an evaluation in excess of 50 percent for PTSD with acquired cognitive impairment and chronic TBI residuals; and an evaluation in excess of 10 percent for subjective complaints, residuals of TBI, in an October 2010 rating decision.  The RO denied the claim of entitlement to dementia in an August 2011 rating decision.  The appellant filed timely notices of disagreement (NODs) in December 2010 and November 2011, respectively, disagreeing with the RO's determinations on these issues.  

The RO has not issued a statement of the case (SOC) addressing the issues.  Under the circumstances, the Board has no discretion but to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO must also take the appropriate steps to issue the appellant a statement of the case (SOC) addressing the issues of entitlement to entitlement to (1) service connection for disequilibrium; (2) service connection for dementia; (3) an evaluation in excess of 10 percent for seizure disorder; (4) an evaluation in excess of 50 percent for PTSD with acquired cognitive impairment and chronic TBI residuals; and (5) an evaluation in excess of 10 percent for subjective complaints, residuals of TBI.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  Also, the appellant should be afforded an appropriate time period to respond.  

Thereafter, if the appellant files a timely substantive appeal (VA Form 9) on any issue(s), the RO should undertake any further development indicated, and then readjudicate the claim(s) in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


